MAINE SUPREME JUDICIAL COURT                                      Reporter of Decisions
Decision: 2016 ME 28
Docket:   Ken-15-29
Argued:   December 10, 2015
Decided:  February 11, 2016

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HJELM, JJ.


                         ESTATE OF PAUL R. GALIPEAU

                                         v.

         STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

MEAD, J.

         [¶1] The Estate of Paul R. Galipeau (Estate) appeals from a summary

judgment entered by the Superior Court (Kennebec County, Murphy, J.) in favor of

State Farm Mutual Automobile Insurance Company (State Farm) on the Estate’s

complaint for wrongful denial of coverage concerning three of four vehicle

insurance policies owned by Paul Galipeau at the time of his death. The Estate

contends that State Farm was obligated to pay the uninsured motorist (UM)

coverage limit of each of the four policies, not just the UM coverage limit of the

policy naming the motorcycle Galipeau was riding when he was involved in a fatal

accident. State Farm contends that the court correctly ruled that coverage under

the three non-motorcycle policies was precluded by an “other-owned-vehicle”

exclusion that each policy contained. It further asserts that coverage was precluded
2

by an “anti-stacking” provision in the policies, the applicability of which the Estate

disputes. We affirm the judgment.

                                 I. BACKGROUND

      [¶2]    The summary judgment record contains the following evidence,

viewed in the light most favorable to the Estate as the non-moving party. See

Brady v. Cumberland Cty., 2015 ME 143, ¶ 2, 126 A.3d 1145.                          On

August 15, 2012, Paul Galipeau was killed in a motor vehicle accident while riding

his motorcycle. With State Farm’s consent, the Estate settled a claim against the

tortfeasor for $50,000, the limit of the tortfeasor’s liability insurance policy.

      [¶3] Galipeau and his wife Judith, the personal representative of his estate,

were insured under four vehicle policies issued by State Farm: one on the

motorcycle that Paul was riding when the accident occurred, and the others

covering three different vehicles. Each of the policies provided UM coverage with

a per-person limit of $100,000. The Estate demanded $350,000 from State Farm,

representing the aggregate of each policy’s UM coverage limit, less the $50,000

recovered from the tortfeasor. State Farm paid the $50,000 differential between

the motorcycle policy UM limit and the $50,000 already recovered by the Estate,

and otherwise refused the demand.
                                                                                  3

      [¶4] The parties dispute whether State Farm Policy Form 9819B or the

earlier Policy Form 9819A was in effect at the time of the accident. Each contains

an “other-owned-vehicle exclusion” as follows.

      [¶5] Concerning UM coverage, Form 9819B provides:

      THERE IS NO COVERAGE:
      ....

      2. FOR AN INSURED WHO SUSTAINS BODILY INJURY:

         a. WHILE OCCUPYING A MOTOR VEHICLE OWNED BY
         YOU OR ANY RESIDENT RELATIVE IF IT IS NOT YOUR
         CAR OR A NEWLY ACQUIRED CAR.

Pursuant to the policy definitions, “Your car means the vehicle shown under

‘YOUR CAR’ on the Declarations Page.” Each of the four policies owned by

Galipeau had a separate declarations page, each listing a different vehicle than the

others. None of the three policies under which State Farm refused to pay listed the

motorcycle on the declarations page.

      [¶6] Form 9819A provided:

      THERE IS NO COVERAGE:
      ....

      2. FOR BODILY INJURY TO AN INSURED:

         a. WHILE OCCUPYING A MOTOR VEHICLE OWNED BY OR
         LEASED TO YOU, YOUR SPOUSE, OR ANY RELATIVE IF IT
         IS NOT INSURED FOR THIS COVERAGE UNDER THIS
         POLICY.
4

In addition, Form 9819B contains an “anti-stacking” provision that Form 9819A

did not.

      [¶7] In April 2013, the Estate filed a complaint against State Farm alleging

breach of the three policies on which it refused payment, seeking damages of

$300,000 as part of “compensatory damages . . . in excess of $400,000.”

State Farm moved for summary judgment on the grounds that coverage was

precluded by (1) the other-owned-vehicle exclusion; and (2) the anti-stacking

provision, which State Farm asserted was effective against Galipeau when the

accident occurred.    The Estate moved for partial summary judgment on the

coverage issue, asserting the same grounds it advances in this appeal.

      [¶8] Following a hearing, the court concluded that the other-owned-vehicle

exclusion precluded coverage under the three non-motorcycle policies. For that

reason, the court entered summary judgment for State Farm and denied the Estate’s

motion for partial summary judgment. The court did not reach the issue of whether

the anti-stacking provision also applied to the same end. The Estate appealed.

                                II. DISCUSSION

      [¶9] The Estate contends that State Farm was not entitled to summary

judgment because (1) other-owned-vehicle exclusions violate Maine’s UM statute,

24-A M.R.S. § 2902 (2015), notwithstanding our long-standing precedent to the

contrary; or (2) State Farm’s other-owned-vehicle exclusion does not apply in this
                                                                                 5

case because Galipeau paid a premium for UM coverage on each of his four State

Farm policies. “We review a grant of summary judgment de novo, viewing the

summary judgment record in the light most favorable to the nonprevailing party to

determine whether it demonstrates that there is no genuine issue of material fact

and the moving party is entitled to judgment as a matter of law.” Allen v. McCann,

2015 ME 84, ¶ 8, 120 A.3d 90 (quotation marks omitted).

      [¶10] Unless they are invalid, either Form 9819A or Form 9819B afforded

Galipeau UM coverage under the State Farm policy that listed the motorcycle on

the declarations page, but not under the three policies that did not list the

motorcycle. Concerning the three non-motorcycle policies, under Form 9819A the

motorcycle was not a vehicle “insured for this coverage under this policy,” and

under Form 9819B the motorcycle did not meet the definition of “your car or a

newly acquired car.”

      [¶11] The Estate recognizes that our precedent is clear. Unless overruled, it

compels a conclusion that the other-owned-vehicle exclusion at issue in this case

was valid.    As recently as 2014, we reaffirmed the applicability of an

other-owned-vehicle exclusion, saying, “We are unpersuaded by the . . . argument

that we should find . . . other-owned-vehicle exclusions unenforceable.” Estate of

Lewis v. Concord Gen. Mut. Ins. Co., 2014 ME 34, ¶ 12 & n.9, 87 A.3d 732. Our

statement in Estate of Lewis was supported by citations to our decisions dating
6

back some thirty years.1 In one of the cited cases we discussed with approval a

decision of the First Circuit Court of Appeals, in which that court, construing

Maine law, upheld the validity of an other-owned-vehicle exclusion in saying that

“the applicability of [the] exclusion was ‘nose-on-the-face plain.’” Hall v. Patriot

Mut. Ins. Co., 2007 ME 104, ¶ 12, 942 A.2d 663 (quoting Maurice v. State Farm

Mut. Auto. Ins. Co., 235 F.3d 7, 9-10 (1st Cir. 2000)).

        [¶12] The Estate invites us to depart from our clear and long-standing

precedent by inviting us to change Maine law. Its primary rationale for doing so

rests on its assertion that finding other-owned-vehicle exclusions to be invalid is a

growing national trend among courts, an assertion that State Farm disputes. A

review of the authorities cited by the parties shows that those authorities disagree

as to the existence or extent of a “national trend” concerning this area of law when

state courts are called upon to interpret their own UM statutes.

        [¶13] The authors of the treatise Uninsured and Underinsured Motorist

Insurance reference courts in numerous jurisdictions that have upheld insurance

policies containing “other owned vehicle/household member” exclusions.

1 Alan I. Widiss & Jeffrey E. Thomas, Uninsured and Underinsured Motorist


    1
     See Hall v. Patriot Mut. Ins. Co., 2007 ME 104, ¶¶ 11-12, 942 A.2d 663; Cash v. Green Mountain
Ins. Co., 644 A.2d 456, 457-58 (Me. 1994); Bear v. U.S. Fid. & Guar. Co., 519 A.2d 180, 182
(Me. 1986); Gross v. Green Mountain Ins. Co., 506 A.2d 1139, 1142 (Me. 1986). See also Hare v.
Lumbermens Mut. Cas. Co., 471 A.2d 1041, 1043 (Me. 1984).
                                                                                  7

Insurance § 4.19(C) (3d ed. 2005). That treatise also recognizes that a majority of

jurisdictions have held that unless such exclusions are specifically authorized by

the state’s uninsured motorist legislation, the exclusions are against public policy

and are therefore void. Id. § 4.19(E). In many of the states where a court has held

the exclusions to be against public policy, the state’s legislature has subsequently

amended the uninsured motorist laws to allow such exclusions. See id. n.35. See

also Janet Boeth Jones, Annotation, Uninsured Motorist Coverage: Validity of

Exclusion of Injuries Sustained by Insured While Occupying “Owned” Vehicle Not

Insured by Policy, 30 A.L.R. 4th 172, §§ 3(a), 3(b) (2014) (collecting cases in

which other-owned-vehicle exclusions were held to be valid, and cases where such

exclusions were held to be invalid).

      [¶14] Furthermore, we note that our well-settled acceptance of

other-owned-vehicle exclusions has a logical underpinning, in that a person

occupying a vehicle that he or she owns determines how much UM coverage to

carry on that vehicle. Accordingly, the vehicle owner can engage in a cost/benefit

analysis and purchase a self-selected amount of UM coverage that the owner

deems appropriate should he or she be injured in an accident in that vehicle. Given

that the validity of other-owned-vehicle exclusions has been clear in this state for

decades, it would fundamentally alter the bargain entered into by the Galipeaus and

State Farm when the Galipeaus purchased UM coverage to hold that although they
8

made the decision to pay for $100,000 in coverage, State Farm is now liable to pay

the Estate up to $400,000 in benefits.

      [¶15] For these reasons, we decline the Estate’s invitation. Whatever other

states may do pursuant to their statutes, the proper construction of 24-A M.R.S.

§ 2902 is a matter for us to determine. See Gardner v. Day, 95 Me. 558, 560,

50 A. 892 (1901) (stating that when there is an unresolved question concerning a

state statute “it becomes our duty to construe the statute and to ascertain its true

intent and meaning”). We recently reaffirmed the validity of other-owned-vehicle

exclusions, Estate of Lewis, 2014 ME 34, ¶ 12 & n.9, 87 A.3d 732, and we see no

compelling reason to depart from the principle of stare decisis and declare an

abrupt reversal of our long-standing jurisprudence.      See Quirion v. Veilleux,

2013 ME 50, ¶ 6, 65 A.3d 1287 (“Guided by stare decisis, we will apply rules

articulated in our precedents unless the passage of time and changes in conditions

justify reexamining the law stated in our prior opinion and reaching a different

result.” (quotation marks omitted)); Maddocks v. Giles, 1999 ME 63, ¶ 11,

728 A.2d 150 (stating that “when the underpinnings of [] previous decisions are

disproved” the Law Court is not constrained by stare decisis). If a change in

settled Maine UM insurance law is warranted on public policy grounds, then that,

absent a more compelling rationale than the one presented here, is an argument

best addressed to the Legislature. See Maddocks, 1999 ME 63, ¶ 12, 728 A.2d 150
                                                                                  9

(stating that concerning some issues it “is best left to the Legislature” to weigh

“heavy policy considerations” involved in a potential change in the law).

      [¶16]   Concerning the Estate’s second contention, that the Galipeaus’

payment of UM premiums on each of the four policies compels coverage for this

accident under all of them, we rejected that argument in a case involving facts very

similar to these.   See Gross v. Green Mountain Ins. Co., 506 A.2d 1139

(Me. 1986). In Gross, the decedent was killed in a collision with another vehicle

while riding his motorcycle; at the time he was insured under two separate

Green Mountain policies, for which he paid separate premiums, one naming the

motorcycle and the other naming two automobiles. Id. at 1140. Concerning the

plaintiff estate’s argument that an other-owned-vehicle exclusion in the policies

violated the UM statute and was against public policy, we said:

      As we noted in Dufour v. Metropolitan Property and Liability
      Insurance Company, 438 A.2d 1290, 1292 (Me. 1982), the purpose of
      the uninsured motorist statute is to afford to each owner of an
      automobile liability insurance policy a minimum standard of
      protection against the uninsured motorist. In Dufour, we concluded
      that our uninsured motorist statute does not require “stacking” when
      two or more cars are insured under a single policy, even though
      separate premiums are paid, so long as the insurance contract clearly
      and unambiguously restricts coverage to a specified amount greater
      than the statutory minimum. . . . [T]he Plaintiff fails to offer any
      rational basis for allowing a motorist who has insured two vehicles
      under two separate policies to “stack” uninsured motorist coverage
      when a motorist who has insured two vehicles under a single policy,
      yet pays two premiums, cannot.
10

Id. at 1142. The same reasoning is applicable here, yielding the same result.

        [¶17] Because we conclude that the Superior Court did not err in entering

summary judgment for State Farm on the ground that the other-owned-vehicle

exclusion in the Galipeaus’ four policies precluded coverage under the three

non-motorcycle policies, we do not reach the Estate’s alternative argument that the

anti-stacking provision in Form 9819B was ineffective.

        The entry is:

                           Judgment affirmed.



On the briefs:

        Steven D. Silin, Esq., and Robert H. Furbish, Esq., Berman &
        Simmons, P.A., Lewiston, for appellant Estate of Paul R.
        Galipeau

        J. William Druary, Jr., Esq., and Gregory M. Patient, Esq.,
        Marden Dubord, Bernier & Stevens, PA LLC, Waterville, for
        appellee State Farm Mutual Automobile Insurance Company

At oral argument:

        Robert H. Furbish, Esq., for appellant Estate of Paul R.
        Galipeau

        Gregory M. Patient, Esq., for appellee State Farm Mutual
        Automobile Insurance Company


Kennebec County Superior Court docket number CV-2013-100
FOR CLERK REFERENCE ONLY